Case 19-01053-SLM     Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31     Desc Main
                               Document      Page 1 of 32


NOT FOR PUBLICATION

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW JERSEY

___________________________________
                                                                Order Filed on December 5,
                                       :                      2019 by Clerk, U.S. Bankruptcy
                                                               Court - District of New Jersey
In re:                                 :
                                       :      CHAPTER 11
MRPC CHRISTIANA, LLC,                  :
                   Debtor.             :
                                       :      CASE NO.:    18-26567 (SLM)
                                       :
___________________________________ :
                                       :
MRPC CHRISTIANA, LLC, et al.,          :
                                       :      ADV. NO.:    19-01053 (SLM)
             Plaintiff,                :
v.                                     :
                                       :
CROWN BANK,                            :
            Defendant.                 :
___________________________________ :


                                      OPINION
Case 19-01053-SLM         Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31            Desc Main
                                   Document      Page 2 of 32


APPEARANCES :
Richard D. Trenk, Esq.
Robert S. Roglieri, Esq.
McManimon Scotland & Baumann, LLC
75 Livingston Avenue, Suite 201
Roseland, NJ 07068

Jeffrey A. Cooper, Esq.
Barry J. Roy, Esq.
Rabinowitz Lubetkin & Tully, LLC
293 Eisenhower Parkway, Suite 100
Livingston, NJ 07039

David Anthony, Esq.
Berger Harris, LLP
1105 North Market Street, 11th Floor
Wilmington, DE 19801

Warren A. Usatine, Esq.
Ryan T. Jareck, Esq.
Cole Schotz, P.C.
25 Main Street
Court Plaza North
Hackensack, NJ 07601


STACEY L. MEISEL, UNITED STATES BANKRUPTCY JUDGE

                                       INTRODUCTION
       This matter comes before the Court on a request for extraordinary relief. Parties in interest

Paresh K. Patel, Ranjan P. Patel, Chirag Patel, Paresh Patel and Ranjan Patel Irrevocable Trust,

Krishnas LLC, Ganesa LLC, and BWI MRPC Hotels, LLC (collectively, the “Patel Parties”) seek

permission to challenge the Final DIP Order1 in this confirmed Chapter 11 case. Specifically, the

Patel Parties seek to continue their pre-petition efforts to challenge Crown Bank’s pre-petition

liens or claims. Creditor Crown Bank, who is also the DIP lender, seeks to enjoin the Patel Parties

from attacking the protections granted to it in the Final DIP Order.

       Any attempt to modify or revoke financing orders are heavily scrutinized because these

orders are typically the lifeblood of a debtor-in-possession’s reorganization efforts. As such, this

                                                 2
Case 19-01053-SLM        Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31             Desc Main
                                   Document      Page 3 of 32


Court examined this case’s long and arduous procedural history to determine whether the Patel

Parties are entitled to such relief. After reviewing transcripts of hearings and pleadings from four

court dockets spanning different jurisdictions, the Court concludes the Patel Parties failed to merit

the extraordinary relief they seek. The Patel Parties neither set forth a legal basis nor equitable

grounds to establish a basis to disregard the Final DIP Order. Despite being present and active in

this case’s proceedings, the Patel Parties failed to timely challenge the protections granted in the

Final DIP Order or to appeal the Order itself. In short, the Patel Parties missed their opportunity

and are enjoined from any further attempts to challenge Crown Bank’s liens or claims allowed by

this Court.

                                 JURISDICTION AND VENUE

       This Court has jurisdiction over this matter under 28 U.S.C. § 1334(b) and the Standing

Orders of Reference entered by the United States District Court for the District of New Jersey

dated July 23, 1984 and amended on September 18, 2012. This motion calls upon the Court to

review and enforce an order it previously entered. The Bankruptcy Court has jurisdiction to

interpret and enforce its own orders.2 A Court exercises its powers pursuant to 11 U.S.C. § 105(a)

to enforce and implement its prior orders.3 This matter constitutes a core proceeding pursuant to

28 U.S.C. §§ 157(b)(2)(A) and (D) as it concerns the administration of the estate and enforcement

of an order in respect to obtaining credit. Venue is proper in this Court under 28 U.S.C. § 1408.

The Court issues the following findings of fact and conclusions of law pursuant to Federal Rule of

Bankruptcy Procedure 7052.

               PROCEDURAL HISTORY AND FACTUAL BACKGROUND

The Delaware Action

       On January 31, 2015, MRPC Christiana, LLC (“MRPC” or “Debtor”) and the Patel Parties

filed a complaint, which was later amended against Crown Bank in the Superior Court of Delaware
                                                 3
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31            Desc Main
                                  Document      Page 4 of 32


(the “Delaware Action”).4 Crown Bank filed an answer to the initial complaint and an answer to

the amended complaint that asserted twenty-one counterclaims.5 The Delaware state court held a

bench trial for a total of ten days beginning on August 1, 2016 spanning through January 6, 2017.6

After the trial, but before a decision, MRPC granted mortgages on its real property in favor of

Paresh K. Patel and Ranjan P. Patel.7

       On December 26, 2017, the Delaware state court issued a written opinion and rendered a

decision in favor of Crown Bank awarding a judgment of $19,589,758.87 to Crown Bank (the

“Delaware Judgment”).8 The Delaware state court also awarded Crown Bank an additional

$422,323.85 for attorneys fees and costs advanced in connection with the parties’ litigation.9

       The Patel Parties filed a post-trial motion in the Delaware Action on July 23, 2018, seeking

relief from the Delaware Judgment under Delaware Superior Court Rules 59 and 60 (the “Original

59 and 60 Motion”).10 On October 10, 2018, during the pendency of Debtor’s bankruptcy and

unbeknownst to this Court, the Delaware state court ruled on a motion before it that the automatic

stay does not apply to the Patel Parties and Crown Bank, reasoning that they are non-debtor

parties.11 The Delaware state court entered a scheduling order requiring Crown Bank to file an

answering brief to the Original 59 and 60 Motion by no later than noon on November 9, 2018.12

The New Jersey Action and Transfer of Ownership

       On January 18, 2018, Crown Bank filed an action for a preliminary injunction in the

Superior Court of the State of New Jersey, seeking to foreclose on its security interest in MRPC

(the “NJ Action”). The Patel Parties removed the NJ Action to the United States District Court

for the District of New Jersey.13 The district court entered an order on April 11, 2018 that: (1)

granted Crown Bank’s preliminary injunction; and (2) determined that as of April 16, 2018, Crown

Bank owned 100% membership interests in Debtor.14



                                                4
Case 19-01053-SLM       Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31              Desc Main
                                  Document      Page 5 of 32


The Chapter 11 Case

       On August 17, 2018, the Debtor filed a voluntary petition under Chapter 11 of the United

States Code (the “Bankruptcy Code”) in the District of New Jersey.15

       First Day Hearings

       The Court heard expedited motions on August 23, 2018, commonly referred to as “First

Day” matters. On August 28, 2018, the Court held a hearing on the DIP Financing Motion.16

During the hearing, one of the Debtor’s creditors, Access Point Financial, Inc. (“Access Point”),

argued that the Court did not need to approve the DIP Financing Motion so quickly. Debtor filed

a substantially Amended Proposed Interim DIP Order one day before the hearing and Access Point

asserted, among other things, parties needed more time to review. The Proposed Amended Interim

DIP Order provided a whole menu of protections for the lender Crown Bank including recognitions

of the debt, lien waivers, and a stipulation that Debtor has no causes of action against Crown

Bank.17 Access Point argued the Amended Proposed Interim DIP Order was being utilized as a

means to roll up Crown Bank’s liens. To rebut this argument, Debtor pointed to certain language

in the Amended Proposed Interim DIP Order in paragraph 16 that reads as follows:

              [T]he entry of this Order is without prejudice to the right of any party
              in interest, including the Committee, if any, appointed in these
              Chapter 11 cases, to challenge the prepetition liens of the DIP
              Lender, to the extent such a right exists; provided, however, any
              challenges to the validity, extent or priority of the liens or claims of
              the DIP Lender, including the assertion of any claims under sections
              510, 544, 547 or 548 of the Bankruptcy Code (collectively,
              “Challenges”) must be commenced, subject to obtaining standing,
              within sixty (60) days after the appointment of the Committee, but
              in no event later than within seventy-five (75) days from the Petition
              Date (the “Challenge Deadline”). Any and all Challenges by any
              party (including any chapter 11 or chapter 7 trustee) shall be forever
              barred unless brought by the Committee on or before the Challenge
              Deadline. 18




                                                 5
Case 19-01053-SLM        Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31             Desc Main
                                   Document      Page 6 of 32


       Debtor further explained that the Amended Proposed Interim DIP Order does not grant or

withhold standing, just simply requires the creditor to come to this Court to prove standing. After

listening to the parties, the Court required Debtor to add language that extended the Debtor’s

proposed timeline for challenges and providing proper notice to interested parties. The Court

further required Debtor to preserve rights for an appointed trustee, if any, pending the entry of a

final order. With those changes, the Court entered the First Interim DIP Order.19

       Access Point’s Motion to Appoint Trustee and the Patel Parties’ Joinder

       On September 10, 2018, Fox Rothschild LLP (the “Patel Parties’ Former Counsel”) filed

a Notice of Appearance in the main case on behalf of the Patel Parties and BCD Associates, LLC

(“BCD”), another creditor in the case.20 Access Point filed a Motion to Appoint Trustee arguing

that cause existed to appoint a trustee and that appointment of a trustee was in the best interest of

the creditors.21 BCD and the Patel Parties filed a Joinder to Appoint a Trustee.22 In doing so, the

Patel Parties noted that “[t]he struggle between the Patels and Crown continue in the Delaware

court where certain rulings are being challenged by the Patel Parties through recently filed post-

trial motions.”23

       The Second Interim DIP Order Hearing

       On September 13, 2018, the Court held a hearing24 on: (1) the Utility Motion; (2) the

Motion For Administrative Fee Order; (3) the Trenk Retention Application; (4) the Second Interim

DIP Order; and (5) the Second Interim Cash Collateral Order.25 Importantly, only Access Point

filed an objection to the DIP Financing Motion.26 To address Access Point’s objection, Debtor

added terms to reserve certain rights for Access Point.27 That same day the Court entered the

Second Interim DIP Order, which incorporated the Court’s findings at the hearing conducted on

August 28, 2018 and the First Interim DIP Order.28



                                                 6
Case 19-01053-SLM         Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31              Desc Main
                                   Document      Page 7 of 32


       The Mediation Request

       On September 21, 2018, Debtor filed a letter addressed to the Court requesting the Court

appoint a mediator (the “Mediation Request”).29 The Mediation Request was made in response

to an adversary proceeding initiated by the Debtor against numerous creditors and in light of

pending contested matters.30 The contested matters included the Motion to Appoint Trustee, the

DIP Financing Motion, and the Sale Procedures Motion.31 Crown Bank filed a letter in support of

Debtor’s Mediation Request.32 In response to the Mediation Request, the Patel Parties’ Former

Counsel filed a letter on behalf of the Patel Parties and BCD.33 The letter stated that the Patel

Parties and BCD oppose the notion of mediation for the contested matters. They also requested

that if the Court orders mediation, that they be included as full participants and that the mediation

be held in an expeditious manner.34

       During a teleconference addressing the Mediation Request, the Debtor requested an

adjournment of the contested matters. Crown Bank agreed with the request and noted there was

“productive movement” between the parties. Crown Bank indicated that with mediation and time,

it was cautiously optimistic that some issues could be resolved. Access Point raised concerns

about the adjournment request as its Motion to Appoint Trustee35 was still pending and the period

to challenge Crown Bank’s liens or claims was set to expire on October 31, 2018. Access Point

explained that if a trustee was appointed, there would be little time left under the current challenge

period to challenge Crown Bank’s liens or claims. Further, Access Point indicated that should it

need to challenge, there would be even less time to seek standing from the Court in order to assert

the challenge. The Patel Parties’ Former Counsel noted that the Patel Parties had no objection to

the Court ordering mediation as long as the Patel Parties and BCD were able to fully participate in




                                                  7
Case 19-01053-SLM        Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31           Desc Main
                                   Document      Page 8 of 32


the mediation and benefit from any extension of the challenge deadline. Ultimately, the parties

agreed to mediation, which was conducted by the Honorable John K. Sherwood.

       Third Interim DIP Order

       On October 2, 2018, the Court entered the Third Interim DIP Order, which embodied an

agreement amongst various parties—including the Patel Parties—to permit, among other things,

the Debtor to continue to receive DIP financing.36 The Third Interim DIP Order amended

paragraph 16 of the First Interim DIP Order to: (1) add 11 U.S.C. § 502 to the defined challenges;

(2) extend the challenge deadline to November 14, 2018; and (3) create certain exceptions for a

trustee should one be appointed in this case.37

       The Fourth Interim DIP Order and the Proposed Access Point Settlement Hearing

       On October 11, 2018, this Court held a hearing on the Fourth Interim DIP Order and on

Debtor’s Motion to Approve Post-Petition Retainer.38 The Patel Parties’ Former Counsel appeared

telephonically. As of the date of the hearing, only Access Point had objected to the DIP Financing

Motion.39 At the hearing, Crown Bank, Access Point, and Debtor informed the Court that they

reached a settlement as a result of the mediation. The proposed settlement resolved pending issues

between Crown Bank, Access Point, and the Debtor, but carved out certain ongoing issues that are

irrelevant to this decision. The term sheet was read into the record. The parties also advised the

Court that the proposed settlement was contingent on the Court denying the appointment of a

trustee. Before the hearing concluded, the Court asked the Patel Parties’ Former Counsel if he had

anything to add. Counsel responded: “I don’t have anything that I wish to add.”40 That same day,

the Court entered the Fourth Interim DIP Order.41




                                                  8
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31            Desc Main
                                  Document      Page 9 of 32


       UST’s Motion to Appoint Trustee, Patel Parties’ Joinder and Omnibus Objection,
       and Fifth Interim DIP Order

       The acting United States Trustee filed the UST’s Motion to Appoint Trustee.42 On October

19, 2018, BCD and the Patel Parties filed a Joinder and Omnibus Objection that joined the UST’s

Motion to Appoint Trustee.43 The Patel Parties again elected to join a motion filed by another

party rather than file an independent motion. The Joinder and Omnibus Objection opposed the

Access Point Settlement Motion,44 which resolved, among other things, Access Point’s Motion to

Appoint Trustee. The Joinder and Omnibus Objection also broadly opposed all other pending

motions for final orders scheduled for hearings on October 25, 2018.45 The Joinder and Omnibus

Objection referenced the Delaware Action and attached the Original 59 and 60 Motion as an

exhibit.46 The Joinder and Omnibus Objection outlined five areas of concern and highlighted the

same question repeatedly. “Who will look into this and fight to enforce the rights and interests

of the competing lien holders and unsecured creditors? It cannot be expected to be the Debtor

with Mr. Rodrigues in charge!”47

       On October 25, 2018, Rabinowitz, Lubetkin & Tully, LLC (the “Patel Parties’ Current

Counsel”) substituted its appearance for the Patel Parties’ Former Counsel and filed Notices of

Appearance on behalf of the Patel Parties.48 That same day, the Court held a hearing on the

following: (1) the UST’s Motion to Appoint Trustee; (2) the Access Point Settlement Motion; (3)

the DIP Financing Motion seeking a final order; (4) the Cash Collateral Motion seeking a final

order; (5) the Bidding Procedures Motion; and (6) the Independent Manager Motion.49 At the

onset of the hearing, Patel Parties’ Former Counsel withdrew its appearance on the record as

counsel for the Patel Parties, but continued its representation of BCD. The Patel Parties’ Current

Counsel, along with one of the Patel Parties, were present in Court. BCD, Debtor, and Crown




                                                9
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31             Desc Main
                                  Document     Page 10 of 32


Bank announced to the Court that they reached a settlement, which left the Patel Parties as the only

remaining party on the Joinder and Omnibus Objection.

       As part of its presentation, Crown Bank directly addressed the Patel Parties’ questions

about who will carry the flag and who will challenge Crown Bank’s liens or claims. In response,

Crown Bank cited to the DIP Financing Orders, which permit any party in the case to challenge

Crown Banks liens or claims so long as they first obtain standing. Crown Bank issued an open

invitation for anyone to challenge Crown Bank’s liens or claims. Crown Bank specifically used

the Patel Parties and the Delaware Action as an example of a potential challenge and stated that

the Patel Parties “. . . have pending challenges on the claim. If they want to come before Your

Honor, seek standing, and say the Delaware court missed it by $4 million [. . .] they can come in

here and do that.”50

       After considering the arguments, the Court issued an oral decision denying the UST’s

Motion to Appoint Trustee, carried the remaining five matters to November 1, 2018, and then

issued a bench ruling that extended the cash collateral and DIP financing up to and including

November 1, 2018. As a result of the bench ruling, the Court entered the Fifth Interim DIP Order

on October 26, 2018.51

       Entry of the Final DIP Order and Approval of the Access Point Settlement

       On November 1, 2018, the Court held a hearing on the following: (1) the Access Point

Settlement Motion; (2) the Independent Manager Motion; (3) the Final DIP Order; (4) the Final

Cash Collateral Order; and (5) the Sale Motion. 52 Debtor announced that all remaining objections

to those motions were resolved.

       This prompted the Court to query the Patel Parties’ Current Counsel, who was present at

the hearing. The Patel Parties’ Current Counsel advised that he believed the retention was only



                                                10
Case 19-01053-SLM        Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31               Desc Main
                                   Document     Page 11 of 32


for the October 25, 2018 hearing. The Patel Parties’ Current Counsel then stated, to the extent the

Patel Parties objections in the Joinder and Omnibus Objection still stand, they were not withdrawn.

So, the Court overruled the Patel Parties’ objections and entered the Final DIP Order.53 The Final

DIP Order set forth the following:

               [t]he entry of this Final Order is without prejudice to the right of any
               party in interest, including the Committee, if any, appointed in this
               Chapter 11 case, to challenge the prepetition liens and claims of
               Crown Bank, to the extent such a right exists; provided, however,
               any challenges to the validity, extent or priority of the liens or claims
               of Crown Bank, including the assertion of any claims under sections
               502, 510, 544, 547 or 548 of the Bankruptcy Code (collectively,
               “Challenges”) must be commenced, subject to obtaining standing,
               on or before November 28, 2018 (the “Challenge Deadline”), unless
               otherwise extended by the Court. Any and all Challenges by any
               party in interest with standing (including any chapter 11 or chapter
               7 trustee appointed in this case) shall be forever barred unless
               brought by a party in interest with standing (including any chapter
               11 or chapter 7 trustee appointed in this case) on or before the
               Challenge Deadline. 54

The Final DIP Order established the deadline to challenge Crown Bank’s claim as November 28,

2018 (the “Challenge Deadline”). The Final DIP Order established Crown Bank’s allowed claim

against the estate in the amount of $17,618,599.39.55 The Court also entered an Order Approving

the Access Point Settlement, thereby resolving the previously filed objections by Access Point.56

No one appealed any of the DIP financing orders or sought any relief under Federal Rules of Civil

Procedure 59 and 60(b), made applicable to the bankruptcy court by Federal Rules of Bankruptcy

Procedure 9023 and 9024.

       Two weeks after entry of the Final DIP Order—but before the Challenge Deadline—on

November 14, 2018, Paresh K. Patel filed an unsecured claim in the Debtor’s case for

$1,888,916.81, based on a guarantee on a note.57




                                                  11
Case 19-01053-SLM         Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31               Desc Main
                                   Document     Page 12 of 32


Crown Bank’s Removal of the Delaware Action

       On November 7, 2018, Crown Bank filed a Notice of Removal to remove the Delaware

Action from the Delaware State Court to the United States District Court for the District of

Delaware.58 The Patel Parties filed a Motion for Permissive Abstention, or, in the Alternative, for

Remand (the “Remand Motion”) in response to the Notice of Removal filed by Crown Bank.59

Notably, the Patel Parties argued in the Remand Motion that Debtor failed to establish the federal

court has statutory subject matter jurisdiction pursuant to 28 U.S.C. § 1334(b) to decide the

removed action. Crown Bank filed opposition to the Remand Motion and the Patel Parties filed a

reply.60 On November 30, 2018, Crown Bank then filed a motion to transfer the venue of the

Delaware Action from the Delaware District Court to the United States District Court for the

District of New Jersey.61 On January 24, 2019, by stipulation and order, the New Jersey District

Court referred the matter to the United States Bankruptcy Court for the District of New Jersey.62

         This Court held a hearing on February 14, 2019 on the Remand Motion. At the hearing,

the parties informed the Court they came to an agreement and would submit a consent order that

withdraws the Remand Motion. The parties also agreed to establish consensual dates for the Patel

Parties to file a motion under Federal Rules of Civil Procedure 59 and 60 with this Court. At that

hearing, Crown Bank expressly stated that while it agreed to scheduling dates, it reserved all of its

rights to object to the relief sought by the Patel Parties because as per Crown Bank, the Patel Parties

failed to act prior to the expiration of the Challenge Deadline. The Court entered the consensually

submitted Order Withdrawing Motion to Remand and Scheduling Order on March 6, 2019, which

contained a briefing schedule for the Patel Parties’ Bankruptcy 59 and 60 Motion.63




                                                  12
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31            Desc Main
                                  Document     Page 13 of 32


The Enforcement Motion

       On March 21, 2019, the Patel Parties filed the Bankruptcy 59 and 60 Motion.64 The

Bankruptcy 59 and 60 Motion ultimately seeks a reduction of the Delaware Judgment in the

amount of $4,194,757.93, which if reduced would concomitantly reduce Crown Bank’s claim in

the Debtor’s bankruptcy case.65 On April 1, 2019, Crown Bank filed the instant Enforcement

Motion.66 In the Enforcement Motion, Crown Bank asserts the Bankruptcy 59 and 60 Motion

violates the Final DIP Order because the Patel Parties failed to challenge Crown Bank’s liens or

claims on or before the Challenge Deadline.67 Crown Bank also argues that the Bankruptcy 59

and 60 Motion violates the Final DIP Order because the Final DIP Order determined certain

Prepetition Loan Documents were valid and enforceable. Crown Bank asserts that among those

Prepetition Loan Documents is the guaranty of payment dated December 19, 2012, by and among,

Chirag P. Patel and Crown Bank (the “Guaranty Agreement”).68 Crown Bank argues that the

Guaranty Agreement waives the Patel Parties’ right to protest the indebtedness, which is exactly

what the Bankruptcy 59 and 60 Motion seeks to do.69

       Crown Bank further argues that res judicata precludes the Patel Parties from filing the

Bankruptcy 59 and 60 Motion. Crown Bank asserts the Patel Parties had the opportunity to raise

the issues in the Bankruptcy 59 and 60 Motion regarding Crown Bank’s liens or claims by

objecting to the DIP Financing Motion or appealing the Final DIP Order.70 Crown Bank argues

that the Bankruptcy 59 and 60 Motion violates the principles of finality, undermining Crown

Bank’s ability, as well as others, to rely on post-petition financing orders.71 Crown Bank contends

that 11 U.S.C. § 364(e) also protects Crown Bank from the relief sought in the Bankruptcy 59 and

60 Motion by preventing challenges to a financing order similarly to how § 364(e) prevents certain

appeals.72 Finally, Crown Bank argues that the Patel Parties’ Bankruptcy 59 and 60 Motion are



                                                13
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31             Desc Main
                                  Document     Page 14 of 32


estate causes of action, which require derivative standing. Therefore, the Patel Parties must obtain

derivative standing to pursue them.73 Debtor filed a joinder to the Enforcement Motion.74

       On April 16, 2019, the Patel Parties filed the Opposition.75 First, the Patel Parties argue

that their challenge to Crown Bank’s claim is timely, since the Final DIP Order does not explicitly

state that a challenge must be brought in the Bankruptcy Court.76 The Opposition argues in the

alternative that the Debtor’s Notice of Removal77 on October 15, 2018 and Crown Bank’s Notice

of Removal on November 7, 2018 constitute informal challenges made by the Patel Parties.78 The

Patel Parties then contend that the Final DIP Order only addresses Prepetition Loan Documents

executed by Debtor to Crown, and that because Debtor did not execute the Guaranty Agreement,

the Guaranty Agreement is excluded. The Patel Parties also assert the Final DIP Order’s provision

regarding Prepetition Loan Documents does not apply to the Patel Parties because they are not

explicitly named in the provision.79 Alternatively, they argue that the Guaranty Agreement does

not prevent a guarantor from defending a creditor’s claim on substantive grounds.80 The Patel

Parties then take aim at Crown Bank, alleging that Crown Bank should be judicially estopped from

raising untimeliness and other arguments based on Crown Bank’s purported “sharp practices.”81

       The Patel Parties respond that res judicata is inapplicable to the Bankruptcy 59 and 60

Motion because their “[c]hallenge to Crown Bank’s claim involves different parties and issues

previously decided by the Bankruptcy Court and do not arise from the same operative facts.”82

The Patel Parties argue that § 364(e) is inapplicable to the Bankruptcy 59 and 60 Motion because

the Final DIP Order is not on appeal.83 The Patel Parties also argue that their claims are direct

causes of action rather than derivative. Specifically, the Patel Parties assert the direct cause of

action stems from Crown Bank’s alleged conduct that impaired the value of certain collateral that

would have satisfied the Delaware Judgment.84 Finally, the Patel Parties argue that if the Court



                                                14
Case 19-01053-SLM         Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31            Desc Main
                                   Document     Page 15 of 32


determines that the Patel Parties’ claims are derivative, the Court should grant the Patel Parties

retroactive standing.85

       On April 25, 2019, Crown Bank filed a Reply.86 Crown Bank argues that the issue here is

whether the Patel Parties obtained derivative standing to bring estate claims, and actually asserted

such claims on or before the Challenge Deadline.87 In response to the Patel Parties’ informal

challenge argument, Crown Bank contends it removed the Delaware Action in anticipation of the

Patel Parties asserting a timely standing motion and challenge to Crown Bank’s liens or claims

pursuant to the Final DIP Order. Crown Bank’s ultimate objective at the time it removed the

Delaware Action was to consolidate all of the pending matters. Therefore, Crown Bank argues

that the removal should not be determined an informal challenge especially since it was through

no affirmative action taken by the Patel Parties.88

       On May 9, 2019, this Court held a hearing on the Enforcement Motion. Crown Bank

primarily argued that the Patel Parties’ Bankruptcy 59 and 60 Motion is an attempt to reduce

Crown Bank’s liens or claims by approximately $4.2 million, despite Crown Bank’s liens or claims

receiving certain protections in the Final DIP Order.89 Crown Bank asserted that § 364(e) provided

protections to both Crown Bank’s lending during the pendency of the Debtor’s bankruptcy case

and to the existing prepetition liens. The Patel Parties disagreed with Crown Bank on this point,

stating that § 364(e) only protects new monies lent during the bankruptcy. Crown Bank further

argued that the Final DIP Order required any party challenging Crown Bank’s liens or claims to

first obtain standing from this Court. Crown Bank argued that the Patel Parties failed to obtain

standing from this Court, failed to assert a challenge, and therefore, missed the Challenge Deadline

entirely. As per Crown Bank, if the Court agrees with the Patel Parties then “. . . challenge

deadlines and objection deadlines don’t apply to the Patels.”90 Ultimately, Crown Bank agreed



                                                 15
Case 19-01053-SLM        Doc 36      Filed 12/05/19 Entered 12/05/19 10:59:31            Desc Main
                                    Document     Page 16 of 32


with the Patel Parties that the Final DIP Order neither addresses nor prevents any party from

pursuing direct causes of action.

       The Patel Parties argued that their failure to file a formal challenge prior to the expiration

of the Challenge Deadline is a mere technicality. The Patel Parties asserted their substantive rights

to challenge the underlying decision in the Bankruptcy 59 and 60 Motion are being foreclosed

simply based on procedure.91 The Patel Parties further argued that as guarantors to the Guaranty

Agreement, they have a right to contest conduct that affects their deficiency obligation. In support

of the Patel Parties’ argument that the Bankruptcy 59 and 60 Motion asserts direct causes of action,

the Patel Parties for the very first time—since the Patel Parties admittedly never raised the case in

any prior pleadings or arguments—argued that Revel is instructive here.92 The Patel Parties argued

that the Final DIP Order does not address defenses, just like the sale order failed to do in Revel.93

The Patel Parties asserted that an offset or a defense is not a challenge as defined in the Final DIP

Order and, therefore not barred. Both parties agreed at the hearing that the value of the collateral

and any diminishment thereto may be defenses that the Patel Parties could potentially raise when

Crown Bank pursues its judgment in state court.

       After extensive oral argument, the parties requested that the Court refrain from deciding

the Enforcement Motion to permit settlement discussions between the parties. On May 29, 2019,

Crown Bank informed the Court that the settlement discussions proved unsuccessful. Despite the

Enforcement Motion having been fully briefed and argued by both sides, the Patel Parties later

sought approval to file additional briefing. Crown Bank opposed the request. The Court denied

the request.




                                                 16
Case 19-01053-SLM         Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31             Desc Main
                                   Document     Page 17 of 32


                                           DISCUSSION

   I.      THE PATEL PARTIES FAILED TO OBTAIN STANDING TO CHALLENGE
           CROWN BANK’S LIENS OR CLAIMS

        The parties agree that the Final DIP Order bars derivative claims. A derivative claim is a

general claim, with no particularized injury arising from it, and is considered property of the

estate.94 The “estate” includes “all legal or equitable interests of the debtor in property as of the

commencement of the case” and includes a cause of action if “. . . the debtor could have asserted

the claim on his own behalf under state law.”95 A party must have standing to assert derivative

claims. The Third Circuit recognized a bankruptcy court's ability to confer derivative standing to

a party that seeks to recover property of the estate on the debtor's behalf.96

        A claim is direct when it is for an injury that is personal to the claimant and when other

creditors have no interest in the claim.97 Direct claims do not require a party to obtain standing

because they do not belong to the estate. Here, the Patel Parties argue that the Bankruptcy 59 and

60 Motion asserts direct causes of action and require no standing. Whereas on the other hand,

Crown Bank argues the causes of action are derivative and require a party to obtain standing.

        A. The Patel Parties Require Standing to Assert Derivative Claims

        Derivative standing requires a party to show three elements: “(1) creditor must have

colorable claim, (2) that the trustee unjustifiably refused to pursue, and (3) the permission of the

bankruptcy court to initiate the action.”98 It is the creditor’s burden in the first instance to

demonstrate it satisfies these prerequisites for derivative standing.99 In this case, the Final DIP

Order set a procedure for parties seeking to bring derivative claims against Crown Bank. This

procedure expressly requires a party to obtain the permission of this Court to initiate the action.

In other words, parties must obtain standing. The Patel Parties failed to meet the first requirement.

The Patel Parties never obtained standing. In fact, the Patel Parties actively worked toward the

                                                 17
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31              Desc Main
                                  Document     Page 18 of 32


opposite. They vigorously litigated to keep the Bankruptcy 59 and 60 Motion outside of this Court.

The Patel Parties even went so far as to argue that this Court lacked subject matter jurisdiction to

hear the Bankruptcy 59 and 60 Motion. It was only after the Challenge Deadline expired that the

Patel Parties finally agreed with Crown Bank to permit the Bankruptcy 59 and 60 Motion to be

filed with this Court pursuant to a consensual scheduling order. Even then, Crown Bank reserved

its rights regarding any action the Patel Parties would take to challenge the Crown Bank liens or

claims. The Patel Parties missed the Challenge Deadline.

       Although the Bankruptcy 59 and 60 Motion may have a personal impact on the Patel

Parties, the motion required standing to the extent the actions pursued in the motion benefit the

creditor body as a whole. The reduction of Crown Bank’s liens or claims benefits the creditor

body as a whole and any action in pursuit constitutes a derivative action. The Patel Parties lack

standing to assert any derivative actions because they never requested it, as required by the Final

DIP Order.

       If the Patel Parties asserted direct claims, personal to them, in the Bankruptcy 59 and 60

Motion, those direct claim are between two third-parties and this Court does not have jurisdiction

to decide them. Both Crown Bank and the Patel Parties agree the Final DIP Order solely addresses

a Challenge Deadline for derivative claims belonging to the estate. The parties further agree that

to the extent the Patel Parties’ possess defenses as guarantors on the Guaranty Agreement, those

claims are direct. However, Crown Bank did not concede that the Patel Parties possess any direct

claims. That may be an issue for another court to decide.

       B. The Patel Parties’ Failed to Demonstrate Extraordinary Circumstances
          Warranting Nunc Pro Tunc Relief

       Since the Patel Parties failed to obtain standing from this Court before the expiration of the

Challenge Deadline—and, in fact, ignored the deadline altogether—they alternatively request this

                                                18
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31            Desc Main
                                  Document     Page 19 of 32


Court grant them nunc pro tunc standing. In oral argument, the Patel Parties, recognizing they

missed the Challenge Deadline, argued that equity requires this Court to grant nunc pro tunc

standing to allow the Patel Parties to have their day in court. “[N]unc pro tunc approval should be

limited to cases where extraordinary circumstances are present.”100 Simply, it is extraordinary

relief. Nunc pro tunc, a Latin phrase, literally means ‘now for then’ and describes the doctrine

permitting the retroactive effect of acts done after the time they should have been done.101 “An

act nunc pro tunc is an ‘entry made now of something actually previously done to have effect of

former date, [previously] omitted through inadvertence or mistake.’”102

       The Patel Parties ask for the extraordinary relief of nunc pro tunc standing from the Court.

Yet they provide no reasons whatsoever, let alone extraordinary reasons, why this Court should

grant the relief.103 The Patel Parties had many opportunities to challenge Crown Bank’s liens or

claims in this Court by way of motion practice, initiating adversary proceedings, or by appealing

orders entered by the Court. The Patel Parties only needed to obtain standing to do so, which

would then permit them to assert their allegations. The Final DIP Order established the Challenge

Deadline, which was well-known to the Patel Parties. The Patel Parties failed to adhere to the

procedures to obtain standing and meet the Challenge Deadline. This Court entered five interim

orders approving DIP financing prior to the entry of the Final DIP Order. The Patel Parties’ Former

Counsel and the Patel Parties’ Current Counsel, accompanied on some occasions by individuals

comprising the Patel Parties, were present every step of the way. There is no dispute to the

contrary.

       For this Court to now grant the Patel Parties nunc pro tunc standing to pursue a derivative

claim against Crown Bank makes no sense and would heavily prejudice Crown Bank. The Court

purposefully made sure—heeding requests from various parties—that the Final DIP Order



                                                19
Case 19-01053-SLM          Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31              Desc Main
                                    Document     Page 20 of 32


included a sufficient time period for the Challenge Deadline. The Challenge Deadline gave parties

the opportunity to take up the fight should they wish and challenge Crown Bank’s liens or claims.

But, it also provided closure for Crown Bank. Ultimately, no one challenged. The relief requested

by the Patel Parties is not equity; it is the opposite. The Patel Parties aggressively asked the Court

over and over, written and verbally, who would take up the fight against Crown Bank. Crown

Bank invited the Patel Parties to do so. Crown Bank’s counsel even stated at the October 25, 2018

hearing that the Patel Parties “. . . have pending challenges on the claim. If they want to come

before your honor, seek standing, and say the Delaware court missed it by $4 million [. . .] they

can come in here and do that.” The Final DIP Order set out the means for accepting Crown Bank’s

invitation to challenge its liens or claims. In the end, the Patel Parties, by failing to act in

accordance with the Final DIP Order, declined the invitation. The Patel Parties took no actions

that warrant the extraordinary relief requested. Therefore, the Patel Parties’ request for nunc pro

tunc standing is denied.

   II.      THE PATEL PARTIES FAILED TO ASSERT EITHER AN EXPRESS
            CHALLENGE OR AN INFORMAL CHALLENGE

         Even if this Court granted the Patel Parties nunc pro tunc standing, the Patel Parties still

failed to assert a timely challenge. The Final DIP Order states: “. . . any challenges to the validity,

extent or priority of the liens or claims of Crown Bank [. . .] must be commenced, subject to

obtaining standing, on or before November 28, 2018 . . . .”104

         A. The Original 59 and 60 Motion and Notices of Removal Fail to Constitute an
            Express Challenge

         Crown Bank asserts that the Bankruptcy 59 and 60 Motion violates the terms of the Final

DIP Order because it ultimately seeks to alter Crown Bank’s liens or claims. Crown Bank argues

that the Patel Parties never challenged the validity or extent of Crown Bank’s liens or claims



                                                  20
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31              Desc Main
                                  Document     Page 21 of 32


pursuant to the process approved by the Court in the Final DIP Order and are therefore barred from

bringing any challenge. Crown Bank asserts that the procedure for challenging Crown Bank’s

liens or claims was clearly stated to all parties, specifically on the record at the October 25, 2018

hearing. As stated before, Crown Bank expressly invited the Patel Parties to obtain standing and

challenge its liens or claims. Crown Bank argues that it could not have been clearer to the Patel

Parties what they needed to do if they wished to challenge Crown Bank’s liens or claims.

       The Patel Parties respond by asserting that they filed a timely challenge when: (1) they

filed the Original 59 and 60 Motion in Delaware state court; (2) Debtor filed a Notice of Removal

on October 15, 2018;105 and (3) Crown Bank filed a Notice of Removal on November 7, 2018.

Crown Bank responds that the Patel Parties neither obtained standing nor filed a challenge.

       This Court agrees that the Patel Parties failed to challenge Crown Bank’s liens or claims

prior to the expiration of the Challenge Deadline. The Patel Parties filed the Original 59 and 60

Motion in another court located in another jurisdiction. Specifically, the Patel Parties filed the

Original 59 and 60 Motion in the Delaware state court. It was not filed here and cannot be

substituted as a challenge filed in this Court. This is particularly so because the Patel Parties

strenuously fought to keep the matter out of this Court—when in fact, they should have been

asserting their challenge before this Court so that they could timely meet the requirements of the

Final DIP Order. The Patel Parties, instead of relying on their own actions to assert a challenge,

rely on the actions of others to support their erroneous position that they filed a timely challenge.

Filing a challenge requires affirmative conduct; conduct never exhibited by the Patel Parties. The

Original 59 and 60 Motion paired with the Notices of Removal filed by Debtor and Crown Bank

fail to constitute any action whatsoever by the Patel Parties. Therefore, they cannot and do not

constitute a challenge as required by the Final DIP Order. The Final DIP Order explicitly sets out



                                                 21
Case 19-01053-SLM            Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31           Desc Main
                                      Document     Page 22 of 32


the procedure a party in interest must follow to challenge Crown Bank’s liens or claims, which

included first obtaining standing from this Court and then challenging by a certain date. This Court

finds the Patel Parties failed to meet either requirement.

       B. Affirmative Actions Taken by Crown Bank Fail to Constitute an Informal
          Challenge

       The Patel Parties assert that if this Court does not determine that the Original 59 and 60

Motion constitutes a proper method for challenging the Final DIP Order, then the Court should

determine the Patel Parties made an informal challenge through: (1) multiple forms of notice the

Patel Parties gave Crown Bank of the Delaware Action; and (2) Crown Bank filing the Notice of

Removal in the Delaware district court. To bolster their argument, the Patel Parties rely on a prior

decision of this Court.106

       In Roper this Court permitted certain acts to constitute an informal proof of claim. This

Court looked to the specific facts of that case through a totality of the circumstances approach

based on what the parties did.107 Specifically, the creditor in that case filed a Notice of Removal

of Civil Claim to Bankruptcy Court, along with state court pleadings including the creditor’s

Answer and Counterclaims.108 This Court determined that the principles of equity dictated a

determination that the creditor’s filings constituted an informal proof of claim.109 The Patel Parties

ask this Court to use the same approach.

       The Patel Parties also rely on the Mata case to support their position.110 The court in Mata

held that a Notice of Removal filed by the creditor regarding a creditor’s state court lawsuit

qualified as an informal proof of claim.111 The Mata Court indicated that its decision was based

upon the specific facts of that case and found that equity required the Court to allow the informal

proof of claim.112




                                                 22
Case 19-01053-SLM         Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31              Desc Main
                                   Document     Page 23 of 32


       Crown Bank asserts that this case is distinguishable from both Roper and Mata. Crown

Bank contends that those cases rely on factual scenarios wherein the creditors affirmatively filed

certain pleadings in the bankruptcy court that provided enough notice and information to be

considered informal proof of claims.113 Crown Bank highlights the the fact that the Patel Parties

failed to file any notices of removal before this Court. Further, Crown Bank argues that the Patel

Parties reliance on the Notice of Removal filed by Crown Bank is illogical since Crown Bank

would never challenge its own liens or claims. Crown Bank asserts that the Patel Parties

mistakenly rely on the multiple forms of notice provided to Crown Bank of its challenge to Crown

Bank’s liens or claims, and they miss the main takeaway from the Roper decision. Crown Bank

asserts that in Roper: (1) the creditor filed the pleadings in the bankruptcy court; and (2) notice

was provided to this Court of the Roper creditor’s claims. In Roper, the bankruptcy court—along

with the parties— was on written notice of the creditor’s claim, which is not the case here. Crown

Bank further distinguishes Roper because this case deals with a challenge to a DIP lender’s liens

or claims allowed through a Final DIP Order, and not an informal proof of claim.

       This Court agrees with Crown Bank. Put simply, the Patel Parties rely on activity that took

place outside of this Court, asserting that those actions provide notice to this Court. How can

activity outside of the Court and unbeknownst to the Court constitute notice to the Court? They

cannot. This is not just about notice to Crown Bank. It is also about notice to the Court. Further,

any reliance on Crown Bank’s actions as a way of asserting a challenge to Crown Bank’s liens or

claims borders on ridiculous. Why would Crown Bank assert a challenge against itself? Such an

act is akin to suing oneself. In the real world, it simply does not happen.

       Further, the difference between an informal proof of claim and an informal challenge to a

lien or claim permitted in a financing order is a difference between priority and finality. If a party



                                                 23
Case 19-01053-SLM          Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31             Desc Main
                                    Document     Page 24 of 32


files an allowable late proof of claim, the proof of claim survives but holds a different level of

priority.114 On the other hand, a challenge to a lien or claim validated and allowed in a post-

petition financing final order affects the rights of the lender and all other parties relying on the

finality of that order. Those are much different circumstances and the allowance of equity must

be measured through that lens.

          The Court established the Challenge Deadline in an order, which neither the Patel Parties

nor anyone else appealed. The Patel Parties only filed two pleadings in the Main Case that

mentioned the Original 59 and 60 Motion pending as background material to their joinders. They

also discussed the Original 59 and 60 Motion when they sought to remand the actions removed.

However, they failed to ask this Court for standing or to adjudicate the issues until much too late.

The purpose of the Challenge Deadline is to prevent guesswork and provide finality. This Court

and Crown Bank are being asked to guess that the Patel Parties wished for this Court to see a

challenge to Crown Bank’s liens or claims and decide it when every action taken by the Patel

Parties says otherwise. Even when the Delaware Action could have been presented to this Court,

the Patel Parties vigorously advocated that this Court could not and should not hear it.

Accordingly, this Court finds that the Patel Parties failed to file an informal challenge to Crown

Bank’s liens or claims.

   III.      RES JUDICATA BARS THE BANKRUPTCY 59 AND 60 MOTION

          The doctrine of res judicata is fully applicable in bankruptcy cases.115 It bars not only

claims that were brought in a previous action, but also claims that could have been brought.116 It

“. . . has the dual purpose of protecting litigants from the burden of relitigating an identical issue

with the same party or his privy and of promoting judicial economy by preventing needless

litigation.”117 Three circumstances must be present for res judicata to apply: (1) a final judgment



                                                 24
Case 19-01053-SLM        Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31             Desc Main
                                  Document     Page 25 of 32


on the merits in a prior suit; (2) involving the same parties or their privies; and (3) a subsequent

suit based on the same cause of action.118 Res judicata is applicable to final orders issued by the

bankruptcy court including financing orders, confirmation orders, and claims allowance orders.119

       In this case, Crown Bank asserts the Final DIP Order precludes the Bankruptcy 59 and 60

Motion under the principle of res judicata. The first prong requiring a final judgment on the merits

in a prior suit is not in dispute here. All parties acknowledge that no one appealed the Final DIP

Order. However, the second and third prongs are at issue.

   A. The Patel Parties and Crown Bank are Both Parties to the Bankruptcy 59 and 60
      Motion and the Final DIP Order

       Crown Bank argues that not only have the Patel Parties been represented by counsel

throughout the Debtor’s bankruptcy proceeding, but they also filed an objection to, among other

things, the entry of the Final DIP Order.120 Crown Bank relies on In re Brooks Sand & Gravel,

LLC to assert that the Bankruptcy 59 and 60 Motion is precluded by res judicata. In Brooks Sand,

the bankruptcy court held res judicata barred the creditor’s adversary action seeking to avoid a

bank’s liens and disallowance of its claims because of a final financing order.121 The Brooks Sand

court found that the DIP lender provided proper notice to the creditor of the final financing order

and the creditor had the opportunity to object, which it did.122 The court rejected the creditor’s

objections.123 The creditor failed to appeal those rulings to the district court.124 As a result of

creditor’s overruled objections and failure to appeal the final financing order, the court held that

the creditor’s adversary action was barred by the doctrine of res judicata.

       In response, the Patel Parties do not address Brooks Sand but instead argue that they were

not a party in privity as required by the second prong because: (1) they were not in control of the

process giving rise to the Final DIP Order, unlike the Debtor; and (2) the Patel Parties’ interests




                                                25
Case 19-01053-SLM         Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31               Desc Main
                                    Document     Page 26 of 32


were not adequately represented by the Debtor in connection with the Final DIP Order. To support

this position, the Patel Parties rely on In re Target.125

        In Target, the Court found that the confirmation order did not preclude the creditor’s claims

under res judicata.126 The confirmation order in that case was silent as to counterclaims, defenses,

or causes of action against the senior secured lender and expressly reserved the rights of the

creditor to bring certain actions on behalf of the trustee and the estate.127 The confirmation order

did not bar any of the creditor’s personal claims against the senior secured lender.128 The Patel

Parties argue this Court should hold that the Bankruptcy 59 and 60 Motion is not barred by res

judicata because the Final DIP Order, like the confirmation order in Target, does not address the

claims in the Bankruptcy 59 and 60 Motion.

        Ironically, the Patel Parties fail to address that the bankruptcy court in Target held that res

judicata precluded the creditor from pursing the claims that were encapsulated in the broad release

provisions of the final financing order.129 The Target final financing order established the senior

secured lender’s liens and claims, released the senior secured lender from all claims arising out of

the relationship with the Debtor prior to the order’s entry, and bound parties, including

successors.130 The Target court held that creditor was precluded from asserting prepetition claims

because the final financing order addressed both the creditor and those prepetition claims.131 This

Court finds this case to be similar to Target in that respect. This Court agrees with Crown Bank’s

assertion that the Bankruptcy 59 and 60 Motion is precluded by the doctrine of res judicata. The

Patel Parties have themselves been present in this Court on several occasions, have been actively

represented by counsel, and filed pleadings and objections throughout this case. The Court finds

that these matters involve the same parties and therefore, the second prong is satisfied.




                                                  26
Case 19-01053-SLM         Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31                Desc Main
                                   Document     Page 27 of 32


   B. The Bankruptcy 59 and 60 Motion Challenges the Same Liens or Claims Allowed in
      the Final DIP Order

       A cause of action should be barred only where “the factual underpinnings, theory of the

case, and relief sought against the parties to the proceeding are so close to a claim actually litigated

in the bankruptcy that it would be unreasonable not to have brought them both at the same time in

the bankruptcy forum.”132 The Final DIP Order contains Debtor’s stipulation to the following:

               “[a]s of the Petition Date, the Debtor was truly and justly indebted
               to Crown Bank pursuant to the Prepetition Loan Documents,
               without defense, counterclaim or offset of any kind, in the aggregate
               principal amount of not less than $17,618,599.39 in respect of Loans
               made by Crown Bank . . . .”133

Crown Bank asserts that the Final DIP Order established Crown Bank’s allowed liens or claims

and validated certain prepetition documents. The Final DIP Order provided these protections to

Crown Bank because Crown Bank provided financing to the Debtor during the bankruptcy. Crown

Bank argues the Bankruptcy 59 and 60 Motion seeks to reduce the same liens or claims established

in the Final DIP Order by approximately $4 million.

       The Patel Parties argue the Bankruptcy 59 and 60 Motion does not address the issues

contemplated during entry of the Final DIP Order. The Patel Parties direct this Court to Access

Point’s objection to the Cash Collateral Motion and DIP Financing Motion and distinguish Access

Point’s concerns from the concerns of the Patel Parties.134

       The Patel Parties miss the mark. The Patel Parties neglect to address their own objection

to the DIP Financing Motion seemingly to obfuscate the issue by directing the Court to look at

Access Point as the only objector in this case.135 Apparently, the Patel Parties forgot that they too

objected.136 This Court considered all objections throughout the case and when the Final DIP

Order was entered. The Patel Parties had multiple opportunities to file objections to the interim

post-petition financing. They also had the opportunity to obtain standing and initiate a challenge

                                                  27
Case 19-01053-SLM         Doc 36    Filed 12/05/19 Entered 12/05/19 10:59:31             Desc Main
                                   Document     Page 28 of 32


to Crown Bank’s liens or claims. The Patel Parties could have appealed the Final DIP Order.

Instead, the Patel Parties did nothing. The Patel Parties participated both in writing and vocally in

the case. The Final DIP Order set forth guidelines of what parties needed to do to challenge a

portion of Crown Bank’s liens or claims. The Patel Parties for whatever reason chose to do

nothing. Now they have decided they wish to take action in this Court. Res judicata bars their

attempt. The Patel Parties are barred from asserting the Bankruptcy 59 and 60 Motion.

   IV.      11 U.S.C. § 364(e)

         Crown Bank argues 11 U.S.C. § 364(e) applies to this matter by way of analogy, and seeks

the protections afforded post-petition claims under this section. The Patel Parties contend that the

§ 364(e) is inapplicable to the instant matter because the plain language of the statute indicates

§ 364(e) applies to appeals. The Court has already decided that the Bankruptcy 59 and 60 Motion

is in violation of the Final DIP Order and precluded by res judicata. Therefore, the Court need

not address Crown Bank’s § 364(e) argument.

                                             CONCLUSION

         Based on the foregoing, Crown Bank’s Enforcement Motion is GRANTED. Consequently,

the Patel Parties’ Bankruptcy 59 and 60 Motion is DENIED with prejudice. An appropriate Order

will be entered by the Court.




 DATED: December 5, 2019




                                                 28
Case 19-01053-SLM             Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31                        Desc Main
                                        Document     Page 29 of 32



1
  Final Order (I) Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Authorizing Debtor to
Obtain Postpetition Financing, and (IV) Granting Liens and Superpriority Claims to the DIP Lender (the “Final
DIP Order”), Case No. 18-26567 (“Main Case”), Docket No. 233.
2
  Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009).
3
  In re River Ctr. Holdings LLC, 394 B.R. 704, 711 (Bankr. S.D.N.Y. 2008).
4
   Docket No. 25-1 at 2 (all Docket citations refer to Adversary Proceeding, Case No. 19-01053, unless indicated
otherwise).
5
  Docket No. 19-2 at 2.
6
  Docket No. 25-1 at 3.
7
  Id.
8
  Docket No. 19-2 at 2.
9
  Id. at 3.
10
   Docket No. 25-1 at Ex. C.
11
   Id. at 4.
12
   Id. at Ex. D.
13
   Id. at n.1.
14
   Id.
15
   Main Case Docket No. 1.
16
   Motion for Interim and Final Orders Authorizing Debtor to (I) Obtain Postpetition Financing Pursuant to 11 U.S.C.
§ 105, 362, and 364, (II) Granting Liens and Superpriority Claims to the DIP Lender Pursuant to 11 U.S.C. § 364(c),
and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 (the “DIP Financing Motion”), Main Case
Docket No. 23.
17
   See Main Case Docket No. 49-1.
18
   Id. at 16.
19
   Interim Order (I) Authorizing Debtor to Obtain Postpetition Financing, (II) Granting Liens and Superpriority
Claims to the DIP Lender, and (III) Scheduling a Final Hearing (the “First Interim DIP Order”), Main Case Docket
No. 58.
20
   Main Case Docket No. 91.
21
   Motion of Access Point Financial, Inc., to Appoint a Chapter 11 Trustee or, Alternatively, to Convert Proceeding
to a Case Under Chapter 7 of the Bankruptcy Code (the “Motion to Appoint Trustee”), Main Case Docket No. 54.
22
   Joinder of BCD Associates LLC and the Patel Parties in Motion of Access Point Financial, Inc., to Appoint a
Chapter 11 Trustee, or, Alternatively, to Convert Proceeding to a Case Under Chapter 7 of the Bankruptcy Code (the
“Joinder to Appoint a Trustee”), Main Case Docket No. 92.
23
   Id. at 3.
24
   Only Debtor’s counsel and Jacinto Rodrigues, Chief Executive Officer of Crown Investment C Corp., MRPC’s
sole member, appeared in court at that hearing.
25
    Respectively: (1) Motion for an Interim Order and a Final Order (i) Prohibiting Utility Companies from
Discontinuing, Altering, or Refusing Service; (ii) Deeming Utility Companies to have Adequate Assurance of
Payment; and (iii) Establishing Procedures for Resolving Requests for Additional Assurance Pursuant to 11 U.S.C.
§§ 105(a) and 366 (the “Utility Motion”), Main Case Docket No. 6; (2) Motion for Administrative Order Pursuant
to 11 U.S.C. 105(a) and 331 Establishing Certain Procedures for the Allowance of Interim Compensation and
Reimbursement of Expenses of Professionals Retained by Order of this Court (the “Motion for Administrative Fee
Order”), Main Case Docket No. 14; (3) Application for Retention of Professional (the “Trenk Retention
Application”), Main Case Docket No. 9; (4) Main Case Docket No. 23; and (5) Motion Pursuant to 11 U.S.C. §§ 105,
363(c)(2)(B), 363(e), 507(b), Fed. R. Bankr. P. 4001(b), and D.N.J. L.B.R. 4001-4 For Interim and Final Orders
Authorizing Use of Cash Collateral (the “Cash Collateral Motion”), Main Case Docket No. 4.
26
   Main Case Docket No. 53.
27
   Main Case Docket No. 100 at 3. Debtor added paragraph 4.
28
    Second Interim Order (I) Authorizing Debtor to Obtain Postpetition Financing, (II) Granting Liens and
Superpriority Claims to the DIP Lender, and (III) Scheduling a Final Hearing (the “Second Interim DIP Order”),
Main Case Docket No. 100.
29
   Main Case Docket No. 138.
30
   See Adv. Pro. No. 18-01463, Docket No. 1. Debtor filed the adversary complaint against numerous creditors,
including the Patel Parties, to determine the nature, extent, and validity of certain liens pursuant to 11 U.S.C. § 502
and Fed. R. Bankr. P. 3007.

                                                         29
Case 19-01053-SLM             Doc 36      Filed 12/05/19 Entered 12/05/19 10:59:31                        Desc Main
                                         Document     Page 30 of 32



31
   Main Case Docket Nos. 54 and 23; Motion for Orders (I) Approving (A) Bidding Procedures (B) Form and Manner
of Sale Notices, and (C) Sale Hearing Date and (II) Authorizing and Approving Sale of Substantially All of Debtor’s
Assets Free and Clear of Liens, Claims, and Encumbrances (the “Sale Procedures Motion”), Main Case Docket No.
15.
32
   Main Case Docket No. 143 (referencing Adv. Pro. No. 18-01463).
33
   Main Case Docket No. 154.
34
   Id. at 1 (“In addition, since 2015 our clients have all been actively involved in still pending litigation with Crown
Bank in a Delaware State Court all concerning the loans asserted by the bank as obligations of the Debtor, thus giving
them a clear view into the prospects for a resolution of disputes through alternatives to litigation whether they be
mediation or efforts to reach a conclusion by unsupervised compromise”).
35
   Motion of Access Point Financial, Inc., to Appoint a Chapter 11 Trustee or, Alternatively, to Convert Proceeding
to a Case Under Chapter 7 of the Bankruptcy Code (the “Motion to Appoint Trustee”), Main Case Docket No. 54.
36
   Third Interim Order (I) Authorizing Debtor to Obtain Postpetition Financing, (II) Granting Liens and Superpriority
Claims to the DIP Lender, and (III) Scheduling a Final Hearing (the “Third Interim DIP Order”), Main Case Docket
No. 174.
37
   Id. at 4.
38
   Debtor’s Motion to Approve Post-Petition Retainer to McManimon, Scotland & Baumann, LLC (the “Motion to
Approve Post-Petition Retainer”), Main Case Docket No. 170.
39
   Main Case Docket Nos. 53 and 136.
40
   Main Case Docket No. 292 at 21:18-21.
41
    Fourth Interim Order (I) Authorizing Debtor to Obtain Postpetition Financing, (II) Granting Liens and
Superpriority Claims to the DIP Lender, and (III) Scheduling a Final Hearing (the “Fourth Interim DIP Order”),
Main Case Docket No. 184.
42
   Motion by the Acting United States Trustee for an Order Pursuant to 11 U.S.C. § 1104 Directing the Appointment
of a Chapter 11 Trustee (the “UST’s Motion to Appoint a Trustee”), Main Case Docket No. 129.
43
   Joinder and Omnibus Objection of BCD Associates LLC and the Patel Parties Regarding Matters Set for Hearing
on October 25, 2018 (the “Joinder and Omnibus Objection”), Main Case Docket No. 201.
44
   Motion of the Debtor for an Order Approving Settlement and Compromise By and Among the Debtor, Access Point
Financial, Inc., and Crown Bank Pursuant to Fed. R. Bankr. P. 9019(a) (the “Access Point Settlement Motion”),
Main Case Docket No. 191.
45
   See Main Case Docket No. 201.
46
   Id. 201 at 4-6.
47
   Id. at 7-8 (emphasis in original).
48
   Respectively, Main Case Docket Nos. 215 and 216.
49
   Respectively, (1) Main Case Docket No. 129; (2) Main Case Docket No. 191; (3) Main Case Docket No. 23; (4)
Main Case Docket No. 4; Main Case Docket No. 15; and (6) Motion for Authority to Enter into Consulting Agreement
with Edward P. Bond Engaging Mr. Bond as Independent Manager (the “Independent Manager Motion”), Main
Case Docket No. 87.
50
   October 25, 2018 Hearing at 1:55:51, Main Case Docket No. 440.
51
   Fifth Interim Order dated October 26, 2018 (I) Authorizing Debtor to Obtain Postpetition Financing, (II) Granting
Liens and Superpriority Claims to the DIP Lender, and (III) Scheduling a Final Hearing (the “Fifth Interim DIP
Order”), Main Case Docket No. 222.
52
   See Main Case Docket Nos. 191, 87, 23, 4, and 15.
53
   Main Case Docket No. 233.
54
   Id. at 17-18.
55
   Id. at 6.
56
   Order Approving Settlement and Compromise By and Among the Debtor, Access Point Financial, Inc., and Crown
Bank Pursuant To Fed. R. Bankr. P. 9019(a) (the “Order Approving Access Point Settlement”), Main Case Docket
No. 234.
57
   Claim No. 14.
58
   Docket No. 19-2 at 3.
59
   Respectively, Docket Nos. 4 and 5.
60
   Respectively, Docket Nos. 6 and 7.
61
   Docket No. 19-1 at 5.
62
   Docket No. 1.
63
   Docket No. 15.
                                                          30
Case 19-01053-SLM           Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31                    Desc Main
                                      Document     Page 31 of 32



64
   Post-Trial Motion for Relief Under Rules 59 and 60 (the “Bankruptcy 59 and 60 Motion”), Docket No. 17.
65
   Docket No. 17 at 2.
66
   Docket No. 19.
67
   Docket No. 19-1 at 9.
68
   Id. at 10.
69
   Id.
70
   Id. at 11.
71
   Id. at 13.
72
   Id. at 14.
73
   Id. at 15.
74
   Joinder of Debtor to Crown Bank’s Motion to Enforce the Terms of the Final DIP Order, Docket No. 24.
75
   Brief in Opposition to Motion to Enforce Terms of the Final DIP Order (the “Opposition”), Docket No. 25.
76
   Id. at 12.
77
   Adv. Pro. No. 18-01514, Docket No. 1.
78
   Id. at 13-14.
79
   Id.
80
   Id. at 19.
81
   Id. at 17-18.
82
   Id.
83
   Id. at 23.
84
   Id. at 24.
85
   Id. at 25-26.
86
   Crown Bank’s Reply in Support of Motion to Enforce the Terms of the Final DIP Order (the “Reply”), Docket No.
29.
87
   Id. at 5.
88
   Id. at 5-6.
89
   Docket No. 35 at 6:13-8:2.
90
   Id. at 26:23-24.
91
   Id. at 31:18-24.
92
   See In re Revel AC, Inc., 802 F.3d 558 (3d Cir. 2015).
93
   Id. at 36:1-37:11.
94
   Id.
95
   11 U.S.C. § 541(a)(1); see also In re Emoral, Inc., 740 F.3d 875, 879 (3d Cir. 2014).
96
   See Official Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp. v. Chinery, 330 F.3d
548, 580 (3d Cir. 2003).
97
   See Emoral, 740 F.3d at 879.
98
   In re Yes! Entm't Corp., 316 B.R. 141, 145 (D.Del. 2004).
99
   In re G—I Holdings, Inc., 313 B.R. 612, 628 (Bankr. D.N.J. 2004) (Gambardella, J.).
100
    In re Arkansas Co., Inc., 798 F.2d 645, 649 (3d Cir. 1986).
101
    Brown v. Warden Canaan USP, 2019 WL 1384312, at *2 n.1 (3d Cir. 2019) (citing Barden v. Keohane, 921 F.2d
476, 477 n.2 (3d Cir. 1990)).
102
    Barden, 921 F.2d at 477 n.2 (quoting BLACK’S LAW DICTIONARY at 964 (5th ed. 1979)).
103
    See Arkansas, 798 F.2d at 649.
104
    Main Case Docket No. 233 at 17-18.
105
    Adv. Pro. No. 18-01514, Docket No. 1.
106
    See In re Roper and Twardowsky, 2017 WL 3311222, at *1 (Bankr. D.N.J. July 5, 2017) (Meisel, J.).
107
    Roper, 2017 WL 3311222 at *8.
108
    Id. at *4.
109
    Id. at *11.
110
    Mata v. Schoch, 337 B.R. 138, 141 (S.D. Tex. 2005).
111
    Id.
112
    Id. at 142.
113
    See Roper, 2017 WL 3311222 at *8; see also Mata, 337 B.R. at 141.
114
    See 11 U.S.C. §726(a)(3).
115
    In re Galluzzo, 2018 WL 4191476, at *22 (Bankr. D.N.J. Aug. 14, 2018) (Meisel, J.).
116
    Id. (citing In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008)) (further citations omitted).
                                                      31
Case 19-01053-SLM          Doc 36     Filed 12/05/19 Entered 12/05/19 10:59:31                  Desc Main
                                     Document     Page 32 of 32



117
    Id. (quoting Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979)).
118
    Id. (citing Mullarkey, 536 F.3d at 225) (further citations omitted).
119
    In re Target Indus. Inc., 328 B.R. 99, 115 (Bankr. D.N.J. 2005) (Gambardella, J.).
120
    See Main Case Docket No. 201.
121
    In re Brooks Sand and Gravel, LLC, 361 B.R. 477, 479–80 (Bankr. W.D. Ky. 2007).
122
    Id.
123
    Id.
124
    Id.
125
    See Target, 328 B.R. at 117-18.
126
    Id.
127
    Id.
128
    Id.
129
    Id. at 116.
130
    Id.
131
    Id.
132
    Galluzzo, 2018 WL 3311222 at *8 (quoting E. Minerals & Chems. Co. v. Mahan, 225 F.3d 330, 337–38 (3d Cir.
2000)).
133
    Main Case Docket No. 233 at 6.
134
    See Main Case Docket No. 53.
135
    See Main Case Docket No. 201.
136
    See Id.




                                                     32
